Citation Nr: 1102209	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 
1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss.

In December 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

This appeal was previously before the Board and the Board 
remanded the claim in January 2010 for additional development.  
The case has been returned to the Board for further appellate 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran failed to report for a VA examination and the 
evidence is insufficient to establish that current bilateral 
hearing loss arose during service or is related to service, to 
include noise exposure therein.


CONCLUSION OF LAW

The requirements for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a May 2005 letter, issued prior to the rating decision on 
appeal, and an April 2010 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The April 
2010 letter also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type of 
evidence which impacts such.  The case was last readjudicated in 
October 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's separation 
examination upon discharge from active service, VA treatment 
records, the report of a VA examination, and hearing testimony.

The National Personnel Records Center (NPRC) confirmed in May 
2005 that the Veteran's service treatment records were destroyed 
in the fire of 1973 and that there are no Office of the Surgeon 
General records.  The Veteran was notified of the types of 
alternative forms of evidence in the May 2005 notice letter.  The 
Veteran did not complete the form NA 13055 provided to him in 
August 2005.  In December 2005, the Veteran stated in a telephone 
contact that he did not have any of his service treatment 
records.  In January 2006, he was notified that his service 
treatment records were fire-related.  Subsequently, he has 
reported receiving treatment for his ears while stationed at Fort 
Carson, Colorado while with the 10th Engineer Battalion C.  In 
later correspondence he reported medical visits while at Fort 
Benning.  Pursuant to the January 2010 Board remand, in April 
2010 the Veteran was asked to provide information regarding 
treatment for his ears while in service at Fort Carson, Colorado 
and Fort Benning, Georgia.  However, he did not respond.  

Further, pursuant the Board's January 2010 remand instructions, 
the Veteran was asked to provide any treatment records from 
Atlantic Steel or to provide an Authorization and Consent to 
Release Information to the VA.  However, he did not respond.

Moreover, the Board notes that pursuant to its January 2010 
remand, the Veteran was scheduled for an examination to determine 
the nature of the Veteran's current hearing loss and to obtain an 
opinion as to the whether such hearing loss is related to noise 
exposure during service.  A VA examination was scheduled for 
September 2010, but the Veteran failed to report for this 
examination, and there has been no information or evidence 
submitted establishing good cause for his failure to do so.  The 
Supplemental Statement of the Case (SSOC) issued in October 2010 
highlighted the fact that the Veteran failed to report for the 
examination; however, the Veteran did not respond to the SSOC.  

The Veteran's representative observes that a notice letter 
informing the Veteran of the date, time, and location of such 
examination is not of record and urges that the appeal be 
remanded in order to reschedule the examination.  However, the 
Board notes that the Veteran was advised in the Supplemental 
Statement of the Case that he was scheduled for, and did not 
report for, a VA examination.  The Veteran does not contend that 
he did not receive such notice.  The address on the Compensation 
and Pension Examination Inquiry is the same address to which 
current correspondence has been sent and has not been returned as 
undeliverable, indicating the VA medical center had the correct 
address of record.  Accordingly, the absence of the appointment 
notice letter in the file, without any assertion from the Veteran 
that such letter was not received, is insufficient to overcome 
the presumption of regularity that an appropriate appointment 
letter was provided to the Veteran.  See Butler v. Principi, 244 
F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] 
doctrine thus allows courts to presume that what appears regular 
is regular, the burden shifting to the attacker to show the 
contrary.")  Accordingly, this decision is based on the evidence 
currently of record.  See 38 C.F.R. § 3.655.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Where a Veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

As noted previously, the Veteran's service treatment records are 
not on file and were apparently destroyed in a fire at the NPRC 
in St. Louis, Missouri, in 1973.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran contends that his bilateral hearing loss is due to 
noise exposure from working with explosives during active 
service.  He has related that he was provided with very poor 
hearing protection and that he was told that he had a hearing 
problem by members of his family before and after his discharge 
from active service.

The Veteran avers that he sought treatment for his ears several 
times during active service.  He has reported receiving treatment 
for his ears while stationed at Fort Carson, Colorado while with 
the 10th Engineer Battalion C and he reported medical visits 
while at Fort Benning.  During the September 1956 separation 
examination, the results of the whispered voice test were 15/15 
in both ears and the ears were evaluated as normal.  

VA treatment records reveal that the Veteran sought audiological 
treatment in March 2005, for the first time in that clinic.  He 
denied any prior hearing aid use, but said that his hearing loss 
had been longstanding.  The Veteran endorsed a history of 
military, occupational and recreational noise exposure and 
indicated he believed these exposures were the etiology of his 
hearing loss.  A comprehensive audiological assessment revealed 
moderate sloping sensorineural hearing loss in both ears.

The Veteran was afforded a VA examination in February 2006.  The 
Veteran reported a history of noise exposure in the military.  
The examiner noted that the Veteran was in the airborne division 
and had a sharpshooter medal, and indicated that hearing 
protection was reportedly used.  The Veteran also related that he 
had occupational noise exposure working at Atlantic Steel from 
1971 to 1998, where hearing loss was identified in 1974.  The 
examiner also noted that the Veteran said he worked at a Lockheed 
plant for 8 years where he wore hearing protection.  The Veteran 
denied any recreational noise exposure.  A comprehensive 
audiological assessment was performed, which included pure tone 
thresholds and speech recognition audiological testing, and the 
results revealed moderate sensorineural hearing loss in the right 
ear and moderately severe sensorineural hearing loss in the left 
ear.  The examining audiologist concluded that based on the 
available evidence, he could not resolve the issue of whether the 
Veteran's hearing loss is due to in-service noise exposure 
without resort to mere speculation.  

VA treatment records show that the Veteran underwent another 
audiological assessment in August 2009.  Audiological testing 
revealed moderate precipitous high-frequency sensorineural 
hearing loss in the right ear and moderately severe precipitous 
high-frequency sensorineural loss in the left ear.  Hearing aids 
were ordered for the Veteran.  The Veteran was provided with 
hearing aids for both ears in September 2009.

In December 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge that during active service, he 
blew up bridges with explosives as a combat engineer.  He said 
that he also spent eight weeks as a sharpshooter.  He related 
that he sought treatment for hearing problems during service.  He 
also said that his family told him that he had a hearing problem 
before he got out of the service.  Further, he said that after 
discharge from active service, he worked at Lockheed for 
approximately eight years.  He denied direct exposure to loud 
noise while working there and said that his position involved 
using a basic hand drill.  He also stated that subsequent to 
working at Lockheed, he worked at Atlantic Steel as a messenger 
driving a small van, where he was not exposed to noise.  He also 
denied any recreational noise exposure.

Records received from the Social Security Administration (SSA) 
pertaining to the Veteran's award of SSA disability benefits are 
negative for any complaints or findings of any hearing or ear 
problems.

After a review of the evidence of record, the Board finds that 
service connection for bilateral hearing loss is not warranted.  
The Veteran's separation examination revealed normal hearing 
through whispered testing and the first medical evidence of 
record establishing the existence of hearing loss is dated in 
2005, almost 50 years after his discharge from service.  In 
addition, there is no medical opinion linking his current hearing 
loss to service.
 
To the extent that the Veteran and his family members believe 
that he had hearing loss upon discharge from active service, 
there is no indication that they have any specialized training in 
diagnosing hearing loss.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
Diagnosing sensorineural hearing loss requires specialized 
testing and medical expertise, and as laypersons, the Veteran and 
his family members' opinions on this point are not competent 
medical evidence.  To the extent is competent lay evidence, it is 
less probative than the objective testing conducted at the time 
of his discharge from service, which showed hearing within normal 
limits.  

Moreover, whether the symptoms he claims to have experienced in 
service and following service are in any way related to his 
current hearing loss requires medical expertise to determine.  
See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the 
veteran is competent to testify to the pain he has experienced 
since his tour in the Persian Gulf, he is not competent to 
testify to the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed with.").  
In this regard, hearing loss can be caused by many factors, and 
medical expertise is required to determine whether the Veteran's 
current hearing loss is related to noise exposure occurring 
approximately 49 years ago.  The VA examiner in 2006 indicated 
that based on the available evidence he was not able to resolve 
the question of whether current hearing loss was related to 
service without resorting to speculation.  In this regard, the 
Board notes that an award of VA benefits may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998). 

Importantly, the Veteran was scheduled for another VA examination 
in September 2009 to attempt to obtain an opinion as to whether 
it is more likely, less likely, or at least as likely as not that 
the Veteran's current hearing loss is related to noise exposure 
during service.  However, the Veteran failed to report for such 
examination.  The Supplemental Statement of the Case issued in 
October 2010 advised the Veteran of his failure to report for the 
VA examination.  The Veteran did not provide an explanation for 
his failure to report.  In Wood v. Derwinski, 1 Vet. App 190 
(1991), the Court noted that "[t]he duty to assist is not always 
a one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  In this case, the Veteran has failed to report for a 
VA examination that might have assisted him in establishing his 
claim.  See 38 C.F.R. § 3.655.  Because of his failure to report 
for the examination, the evidence of record is insufficient to 
establish that his current bilateral hearing loss arose during 
service or is related to noise exposure therein.  

In summary, there is no medical evidence of record showing 
hearing loss for approximately 49 years following discharge from 
service.  While there is evidence of current bilateral hearing 
loss, the most probative evidence of record does not establish 
the existence of such disability in service, and there is no 
competent medical opinion linking the current bilateral hearing 
loss to the Veteran's military service, to include noise exposure 
therein.  Additionally, there is no objective evidence of 
bilateral hearing loss to a compensable degree within one year 
from the date of termination of active service.  Thus, service 
connection for bilateral hearing loss is denied. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


